DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
 
Status of Claims
Claims 1-20 are currently pending in the application.
Acknowledgement is made of cancellation of claim 21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 calls for the limitation “wherein the surface with the three-dimensional topography is a hot surface of the electronic component, a photoelectronic component, or a combination thereof itself” (see last para); which limitation is indefinite as it is unclear as to how the claimed “a photoelectronic component, or a combination thereof” herein relates to the previously recited “a photoelectronic component, or a combination thereof” found in the second to last paragraph of claim 1. Does the claim require two separate photoelectronic components, or two separate combinations of electronic component and photoelectronic component? It is uncertain.

For examination purposes, the limitation above will be interpreted as “wherein the surface with the three-dimensional topography is a hot surface of the electronic component, the photoelectronic component, or the combination thereof”.

A similar issue is found in independent claims 9 and 16. Claims 9 and 16 should be addressed accordingly.

Claims 2-8, 10-15, and 17-20 are indefinite for their dependency on an indefinite base claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 5, 8, 16-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellows (US 4838041 A) in view of Kieda (US 5021924 A).

Regarding claim 1:
Bellows discloses a cooling system (Fig. 1-3) comprising: 
a compression container #26 & #28 comprising a coolant (col. 3, L 31-35), the coolant comprising a fluid (col. 3, L 31-35); 
a valve #32 arranged on the compression container through which the coolant is released from the compression container (Fig. 1, col. 3, L 29-43); and 
a component (formed by #10 and #12 collectively, as shown in Fig. 2) positioned to receive droplets of the coolant and comprising a surface #14 with a three-dimensional topography that includes a plurality of pillars #16 and a plurality of trenches #20, and the component being an electronic component, a photoelectronic component, or a combination thereof (col. 3, L 21-26);
wherein the surface with the three-dimensional topography is a hot surface of the electronic component (see Fig. 2: the electronic component is made of #10 and #12. Thus, surface #14 as best seen in Fig. 2 is a hot surface of the electronic component).

Bellows does not specifically disclose wherein a distance between trenches is about 0.1 micrometers to about 5 micrometers.

Nonetheless, Kieda teaches that when cooling a three-dimensional topography surface of a hot surface of an electronic component, it is known to vary a distance between trenches of the electronic component in order to maximized cooling efficiency (see at least Fig. 13-15: chip #1 is provided with a three-dimensional topography surface forming fins #30, wherein the size, shape or number of the fins or the three-dimensional topography surface may be changed to give various heat transfer characteristics to the chips. See col. 8, L 43-55).

Thus, a distance between trenches of a three-dimensional topography surface is recognized as a result effective variable that can be optimized by routine experimentation.

As per MPEP 2144.05-II, In re Williams, 36 F.2d 436, 438 (CCPA 1929); it has been held that only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. 

As per MPEP 2144.04, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. 

accordingly, in view of the teachings of Kieda and the recognized common practices of ordinary skill artisan as outlined by MPEP as pointed out above; it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Bellows with a distance between trenches being about 0.1 micrometers to about 5 micrometers. 

One of ordinary skills would have recognized that doing so would have maximized the cooling efficiency of the electronic component as suggested by Kieda (col. 8, L 43-55). 

Regarding claim 2:
Bellows as modified discloses all the limitations.
Bellows further discloses wherein the fluid comprises a fluid mixture (col. 4, L 5-10: carbon dioxide is a mixture of carbon and oxygen).

Regarding claim 5:
Bellows as modified discloses all the limitations.
Bellows further discloses wherein the component is the electronic component (col. 3, L 21-26).

Regarding claim 8:
Bellows as modified discloses all the limitations.
At some point, at room temperature, the surface of the component has a temperature of about -40 to about 60°C.

Regarding claims 16-17 and 19:
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method of claims 16-17 and 19, as claimed, would necessarily result from the normal operation of the apparatus of claims 1-2 and 8. See MPEP 2112.02. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claims 1-2 and 8 above for the rejection of claims 16-17 and 19.

Claim(s) 3-4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellows (US 4838041 A) in view of Kieda (US 5021924 A); and further in view of Wang (US 20060034051 A1).

Regarding claims 3-4 and 18:
Bellows as modified discloses all the limitations, except for wherein the fluid mixture comprises nitrogen (N2); wherein the fluid mixture further comprises argon, krypton, an engineered refrigerant, or a mixture thereof.

Nonetheless, Bellows discloses that the fluid may be changed (see col. 4, L 5-10). 

In the same field of endeavor, Wang teaches wherein the fluid mixture #56 supplied to cooled an electronic device #60 comprises nitrogen (N2); wherein the fluid mixture further comprises argon, krypton, an engineered refrigerant, or a mixture thereof (see at least [0087]).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have further provided the apparatus/method of Bellows with the fluid mixture comprising nitrogen (N2); wherein the fluid mixture further comprises argon, krypton, an engineered refrigerant, or a mixture thereof as taught by Wang.

One of ordinary skills would have recognized that doing so would have facilitated practice of the invention at least by virtue of diversifying the type of refrigerant employed by the system.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellows (US 4838041 A) in view of Kieda (US 5021924 A); and further in view of Ruehlich (US 20040025518 A1).

Regarding claims 6-7:
Bellows as modified discloses all the limitations, except for wherein the component is the photoelectronic component; wherein the photoelectronic component is an infrared (IR) detector.

Nonetheless, Ruehlich teaches that it is known to cool infrared (IR) detectors (see at least [0002]).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Bellows with the component being an infrared (IR) detector.

One of ordinary skills would have recognized that doing so would have provided effective cooling to the infrared (IR) detector using a relatively simple and cheap system as that of Bellows (see col. 1, L 43-56).

Claim(s) 9-10, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellows (US 4838041 A) in view of Kieda (US 5021924 A); and further in view of Joshi (US 20150007965 A1).

Regarding claims 9-10 and 15:
The subject matter claimed here is substantially similar to that of claims 1-2 and 8. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claims 1-2 and 8 above for the rejection of claims 9-10 and 15. Only the difference will be addressed.

Bellows as modified does not disclose wherein the three-dimensional topography comprises a mesh that includes a plurality of openings.

Joshi teaches a mesh #124 that includes a plurality of openings provided to a heat transfer substrate #120, the heat transfer substrate being a three-dimensional topography (see at least Fig. 8-10, [0029]).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Bellows as modified with the three-dimensional topography comprising a mesh that includes a plurality of openings as taught by Joshi.

One of ordinary skills would have recognized that doing so would have enhanced the thermal performance of the three-dimensional topography as suggested by Joshi ([0029]); thereby, increasing the cooling effect on the electronic component.

Regarding claim 20:
Bellows as modified discloses all the limitations, except for wherein the three-dimensional topography comprises a mesh that includes a plurality of openings.

Joshi teaches a mesh #124 that includes a plurality of openings provided to a heat transfer substrate #120, the heat transfer substrate being a three-dimensional topography (see at least Fig. 8-10, [0029]).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the method of Bellows as modified with the three-dimensional topography comprising a mesh that includes a plurality of openings as taught by Joshi.

One of ordinary skills would have recognized that doing so would have enhanced the thermal performance of the three-dimensional topography as suggested by Joshi ([0029]); thereby, increasing the cooling effect on the electronic component.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellows (US 4838041 A) in view of Kieda (US 5021924 A) and Joshi Joshi (US 20150007965 A1); and further in view of Wang (US 20060034051 A1).

Regarding claims 11-12:
Bellows as modified discloses all the limitations, except for wherein the fluid mixture comprises nitrogen (N2); wherein the fluid mixture further comprises argon, krypton, an engineered refrigerant, or a mixture thereof.

Nonetheless, Bellows discloses that the fluid may be changed (see col. 4, L 5-10). 

In the same field of endeavor, Wang teaches wherein the fluid mixture #56 supplied to cooled an electronic device #60 comprises nitrogen (N2); wherein the fluid mixture further comprises argon, krypton, an engineered refrigerant, or a mixture thereof (see at least [0087]).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Bellows with the fluid mixture comprising nitrogen (N2); wherein the fluid mixture further comprises argon, krypton, an engineered refrigerant, or a mixture thereof as taught by Wang.

One of ordinary skills would have recognized that doing so would have facilitated practice of the invention of Bellows at least by virtue of diversifying the type of refrigerant employed by the system; thereby, facilitating usage of the system.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellows (US 4838041 A) in view of Kieda (US 5021924 A) and Joshi (US 20150007965 A1); and further in view of Ruehlich (US 20040025518 A1).

Regarding claims 13-14:
Bellows as modified discloses all the limitations, except for wherein the component is the photoelectronic component; wherein the photoelectronic component is an infrared (IR) detector.

Nonetheless, Ruehlich teaches that it is known to cool infrared (IR) detectors (see at least [0002]).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Bellows with the component being an infrared (IR) detector.

One of ordinary skills would have recognized that doing so would have provided effective cooling to the infrared (IR) detector using a relatively simple and cheap system as that of Bellows (see col. 1, L 43-56).

Response to Arguments
Applicant's arguments filed 02/10/2022 have been fully considered.

With respect to the finality of the previous rejection as argued upon in pages 5-7 of the remarks, the examiner submits that the fact that the status pertaining to the ground of rejection of claim 9 was incorrect is not alone sufficient to rebut the rejection of claim 9. Because the art was previously cited and because the subject matter of claim 9 was rejected in other substantially similar claims (claim #20) the finality was proper. As pointed out in MPEP 706.07(a), the claims may be finally rejected if, in the opinion of the examiner, they are clearly open to rejection on grounds of record.

Applicant’s arguments regarding the claim rejection under 102 (see pages 7-8 of the remarks) have been fully considered, but are moot as the arguments do not apply to the current rejections.

Note: applicant submitted that semiconductor #10 of Bellows does not include a surface with a three-dimensional topography that includes a plurality of pillars and a plurality of trenches.

The examiner submits the claim requires that “the component to include a surface with a three-dimensional topography that includes a plurality of pillars and a plurality of trenches”. As pointed out in the office action, the component of Bellows is made of the combination of #10 and #12. Clearly, the combination of #10 and #12 forms a component that includes a surface #14 with a three-dimensional topography that includes a plurality of pillars and a plurality of trenches. The combination of #10 and #12 is also clearly an electronic component, as it comprises electronic device #10. Thus, the applicant argument is not persuasive, as it is not directed toward the rejection set forth by the examiner.

All the claims in this application have been rejected as being anticipated/unpatentable over the prior art(s) of record (see elaborated rejection above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763